Citation Nr: 1745040	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  15-32 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for migraine headaches, to include as associated with asbestos exposure. 

2.  Entitlement to service connection for thoracic outlet syndrome, to include as associated with asbestos exposure. 

3.  Entitlement to service connection for hypertension, to include as associated with asbestos exposure. 

4.  Entitlement to service connection for chronic sinus problems, to include as associated with asbestos exposure. 

5.  Entitlement to service connection for type II diabetes mellitus, to include as associated with asbestos exposure. 

6.  Entitlement to service connection for kidney stones. 

7.  Entitlement to service connection for a condition manifested by symptoms of pain of the neck, shoulders and legs. 

8.  Entitlement to service connection for erectile dysfunction. 

9.  Entitlement to service connection for bilateral hallux valgus (bunions). 

10.  Entitlement to service connection for a skin disorder. 

11.  Entitlement to service connection for myofascial pain syndrome. 

12.  Entitlement to service connection for degenerative joint disease of the lumbar spine. 

13.  Entitlement to service connection for removal of the left and right top ribs to include as secondary to thoracic outlet syndrome.

14.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

15.  Entitlement to a rating in excess of 10 percent for tinnitus.

16.  Entitlement to a compensable rating for calluses of the feet.


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 



INTRODUCTION

The appellant served on active duty from July 1977 to October 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

This appeal had been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

In September 2017, the Board was notified that the appellant died in August 2017.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. 
§ 20.1302 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant in this case died during the pendency of the appeal.  See September 2017 Death Certificate.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. 
§ 7104 (a) (West 2014); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran. 
38 C.F.R. § 20.1106 (2016). 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010 (b) (2016).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...." 38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010 (a) (2016). An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision). 38 C.F.R. § 3.1010 (b) (2016).


ORDER

The appeal is dismissed.




____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


